      Case 2:20-cv-00489-KWR-CG Document 28 Filed 11/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DEWAYNE BROWN,

             Plaintiff,

v.                                                         No. CV 20-489 KWR/CG

SUPERIOR ENERGY SERVICES, INC., et al.,

             Defendants.

            ORDER RESETTING TELEPHONIC STATUS CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled telephonic status

conference set for Thursday, December 3, 2020, at 2:30 p.m., is RESET for Tuesday,

December 1, 2020, at 2:30 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

     IT IS SO ORDERED.

                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
